DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 6 are amended. Claims 1-12 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites in part “the second separator” without providing adequate antecedent basis for said second separator. For purposes of examination, the cited passage is read as “the cathode separator” as this appears to be applicant’s intent.
Claims 7-11 are rejected in view of their dependence to claim 6.
						 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ose (US 2008/0280177 A1) in view of Keyser (US 2012/0164560 A1).
Regarding claim 1, Ose teaches a separator assembly for a fuel cell ([0021]), the separator assembly comprising:										a first separator (16) having a protruding bead seal providing a seal (Fig. 7; [0052]);		a second separator (12) joined to the first separator to be integrated therewith and having an arched bulge protruding in the same direction as the bead seal at a location corresponding to a location where the bead seal is formed, wherein an upper surface of a central side of the arched bulge is located above both end surfaces of the cathode separator (Fig. 7; [0052]).		However, Ose is silent as to a gasket provided on a concave surface of the bulge of the second separator at the location where the bulge is formed, the concave surface being opposite to a convex surface of the bulge; and a sealing agent applied to a convex surface of the bead seal of the first separator at the location where the bead seal is formed.					
Regarding claim 2, Ose as modified by Keyser teaches the separator assembly of claim 1. Ose further teaches the bulge formed at the second separator being lower in protruding height than the bead seal formed at the first separator (Fig. 7).
Regarding claim 3, Ose as modified by Keyser teaches the separator assembly of claim 2. Ose further teaches a height (i.e up-down direction in fig. 7) of the bulge formed at the second separator being equal to or less than the sum of thicknesses of the first separator and the second separator (Fig. 7).
Regarding claim 5, Ose as modified by Keyser teaches the separator assembly of claim 1. Keyser further teaches the gasket being formed by injecting an elastomer (i.e elastic rubber material), and the sealing agent being applied by screen printing (or equivalently screen coating) ([0047]).
Regarding claim 6, Ose teaches a fuel cell stack formed by stacking multiple unit cells (i.e adjacent unit cell [0021]), the fuel cell stack comprising:						the multiple unit cells each comprised of a membrane electrode assembly (40), a pair of gas diffusion layers (50 & 52), an anode separator (16), and a cathode separator (12) ([0021]);		wherein the anode separator and the cathode separator constituting adjacent cells are arranged to face each other and joined together to be integrated with each other (Fig. 7; [0052]),		the anode separator has a protruding bead seal providing a seal (Fig. 7; [0052]), and 	the cathode separator has an arched bulge protruding in the same direction as the bead seal at a location corresponding to a location where the bead seal is formed, wherein an upper surface of a central side of the arched bulge is located above both end surfaces of the cathode separator (Fig. 7; [0052]).										However, Ose is silent as to the membrane electrode assemblies having a sub-gasket provided on each side thereof.										Keyser teaches a fuel cell stack comprising multiple unit cells each comprised of a membrane electrode assembly having a sub-gasket provided on each side thereof ([0028]-[0031]).													It would have been obvious to one of ordinary skill in the art, before the effective filing of the present invention, to provide a sub-gasket on each side of the membrane electrode assemblies (MEAs) in order to a seal between the MEAs and respective adjacent separators as taught by Keyser ([0029]). 
Regarding claim 7, Ose as modified by Keyser teaches the fuel cell stack of claim 6. Keyser further teaches wherein a gasket (700) is provided on a concave surface of the bulge of the cathode separator at the location where the bulge is formed, the concave surface being 
Regarding claim 11, Ose as modified by Keyser teaches the fuel cell stack of claim 7. Keyser further teaches wherein the anode separator is sealed by the sealing agent (700) in tight contact with the sub-gasket (502), while the cathode separator is sealed by the gasket (700) in tight contact with the sub-gasket (Fig. 8; [0047]); and in a region where a coolant flows, the anode separator and the cathode separator being spaced apart from each other at locations on opposite sides of the bead seal that is formed in the region where the coolant flows between the anode separator and the cathode separator, thus allowing the coolant to flow between the anode separator and the cathode separator ([0007], [0031] & [0034]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ose (US 2008/0280177 A1) and Keyser (US 2012/0164560 A1), as applied to claims 1-2, 5-7 & 11 above, and further in view of Oku (US 2014/0011110 A1).
Regarding claim 4, Ose as modified by Keyser teaches the separator assembly of claim 1 but is silent as to the gasket being larger in width than the sealing agent.					Oku teaches a separator assembly comprising a cathode side seal (11) and an anode side seal (12), wherein the cathode side seal has a larger width than the anode side seal (Fig. 5; .   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ose (US 2008/0280177 A1) and Keyser (US 2012/0164560 A1), as applied to claims 1-2, 5-7 & 11 above, and further in view of Xi (US 2019/0097248 A1) and Glueck (US 2019/0088956 A1).
Regarding claim 8, Ose as modified by Keyser teaches the fuel cell stack of claim 7. Keyser further teaches wherein the bead seal formed at the anode separator protrudes toward the sub-gasket (502) abutting the bead seal and is sealed by the sealing agent in tight contact with the sub-gasket (Fig. 8) but is silent as to in a region where hydrogen flows, the anode separator and the cathode separator being joined together by junctions at locations on opposite sides of the bead seal; and the bead seal having a pair through holes through which the opposite sides of the bead seal communicate with each other and allowing hydrogen to flow between the anode separator and the sub-gasket.										Xi teaches a fuel cell stack comprising an anode separator (301) and a cathode separator (302), wherein, in a region where hydrogen flows, the anode separator and the cathode separator are joined together by junctions (133) at locations on opposite sides of the bead seal (Fig. 2; [0035], [0040]-[0041] & [0051]).										It would have been obvious to one of ordinary skill in the art, before effective filing date of the present invention, to join the cathode separator and the anode separator by weld junctions Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment). See MPEP 2144.07. Furthermore, Keyser discloses welding as a possible means of attaching the first and second separators ([0034]). 												Glueck teaches a fuel cell stack comprising a bead seal having a pair through holes through which the opposite sides of the bead seal communicate with each other and allow hydrogen to flow (Figs 4a-c; [0004], [0046] & [0050]-[0053]).						It would have been obvious to one of ordinary skill in the art, before effective filing date of the present invention, to provide a pair of through-holes through which the opposite sides of the bead communicate with each other in order to allow a reaction gas such as hydrogen to be guided to an active region of the separator plate as taught by Glueck ([0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ose (US 2008/0280177 A1) and Keyser (US 2012/0164560 A1), as applied to claims 1-2, 5-7 & 11 above, and further in view of Yoon (US 2017/0358805 A1) and Xi (US 2019/0097248 A1).
Regarding claim 9, Ose as modified by Keyser teaches the fuel cell stack of claim 7. Keyser further teaches wherein the bulge formed at the cathode separator protrudes in a direction opposite to the sub-gasket (502) abutting the bulge and is sealed by the gasket in tight contact with the sub-gasket (Fig. 8) but is silent as to in a region where air flows, the cathode separator 
Xi teaches a fuel cell stack comprising an anode separator (301) and a cathode separator (302), wherein, in a region where hydrogen flows, the anode separator and the cathode separator are joined together by junctions (133) at locations on opposite sides of the bead seal (Fig. 2; [0035], [0040]-[0041] & [0051]).										It would have been obvious to one of ordinary skill in the art, before effective filing date Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment). See MPEP 2144.07. Furthermore, Keyser discloses welding as a possible means of attaching the first and second separators ([0034]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ose (US 2008/0280177 A1) and Keyser (US 2012/0164560 A1), as applied to claims 1-2, 5-7 & 11 above, and further in view of Stohr (US 2020/0153000 A1).
Regarding claim 10, Ose as modified by Keyser teaches the fuel cell stack of claim 7. Keyser further teaches wherein the bulge formed at the cathode separator protrudes in a direction opposite to the sub-gasket (502) abutting the bulge and is sealed by the gasket (700) in tight contact with the sub-gasket (Fig. 8; [0047]) but is silent as to in a region where air flows, the gasket having a step such that opposite sides of the gasket communicated with each other by the step, thus allowing air to flow between the cathode separator and the sub-gasket.				However, it would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to have a step in a region where air flows (i.e active region of the separator plate) so that air can reach the active region (8) of the separator plate (Fig. 3; [0011] & [0052]-[0054]). Thus, when a gasket having a step is provided between the cathode .

Response to Arguments
Applicant’s arguments with respect to claims 1 & 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1 & 6 have prompted a new ground of rejection as presented in the above updated 35 U.S.C. 103 rejection. As instantly claimed, claims 1 & 6 are found to be obvious over the combined teachings of Ose and Keyser. 									Thus, in view of the foregoing, claims 1-11 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727